DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Status of Claims
Claims 1, 3-11, 13-36 are pending, of which Claims 1 & 22-30 are amended and Claims 10-11, 13-21, & 31-36 are withdrawn.  Claims 1, 3-9, & 22-30 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In Claims 23-30, Applicant recites that the assembly as based on Claim 22, but “instead” of the chemical composition already recited in Claim 22, there would be a new not require all of the limitations of Claim 22 and improperly broadens the scope of the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-9 & 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, Examiner finds Applicant arguments specific to the modification of Renzin with Seo to be persuasive.  While absorbent articles having a protrusion that has an apex adjacent/proximate an end of the article is known (e.g. US 2004/0162537 Fig. 6, along line H-H), given the Renzin article already has a protrusion designed to contact the vulva region of a female crotch portion in order to rub off a “milk additive” specific to reducing vulvar inflammation, shifting that protrusion to have its apex at one end of the article (e.g., configured to contact the anus) would counter the intended function of Renzin. 
Claims 3-9 are allowable at least for being dependent on Claim 1.
Claim 22 is allowable for reasons indicated in Non-Final Rejection mailed on 3/4/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCoy (US 5,167,655) was already cited in the previous Office Actions.  McCoy discloses a thermal material (18) enclosed in a pack such that the side edges of the pack are perpendicular to the top and bottom surface of the pack, the side edges also having a height.
Munch (US 4,700,706) discloses a cold/warm pack formed of a temperature-storage material sealed between top and bottom layers, where the bottom layer forms side walls that have a height perpendicular to the top and bottom surface of the pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 February 2022